Citation Nr: 0935269	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-04 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the reduction from 40 percent to 20 percent for 
service-connected lumbar strain was appropriate.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from October 1976 to 
January 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that, initially, the reduction of the 
Veteran's disability rating for service-connected lumbar 
strain was from 40 percent to 10 percent; however, in a 
January 2006 rating decision, the RO increased the disability 
rating to 20 percent effective the date of the initial 
reduction.  Thus, the issue is rephrased as above.


FINDINGS OF FACT

1.  The RO complied with 38 C.F.R. § 3.105 in executing the 
reduction of the disability rating for the service-connected 
lumbar strain from 40 percent to 20 percent.

2.  A comparison of the medical evidence upon which a 40 
percent disability rating was awarded, with the evidence 
received in connection with the rating reduction, does not 
support the reduction to 20 percent.

3.  The medical evidence fails to establish the existence of 
any disability of the left knee for which service connection 
can be granted.

4.  The medical evidence fails to establish the existence of 
any disability of the left hip for which service connection 
can be granted.





CONCLUSIONS OF LAW

1.  The reduction of the disability rating for service-
connected lumbar strain was not proper.  38 U.S.C.A. § 1155, 
5112 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 and 
9295 (2003); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic 
Code 5237 (2009).

2.  A left knee disorder has not been proximately caused or 
aggravated by the Veteran's service-connected lumbar strain, 
nor was one incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310  (2009).

3.  A left hip disorder has not been proximately caused or 
aggravated by the Veteran's service-connected lumbar strain, 
nor was one incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310  (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the Veteran in 
February 2004, prior to the initial AOJ decision on his 
claims for service connection.  The Board finds that the 
notices provided fully comply with the above notice 
requirements.  However, the Board notes that the Veteran has 
not been provided notice that a disability rating or an 
effective date for the award of benefits will be assigned if 
service connection is awarded, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Given the denial 
hereafter of the Veteran's claims, however, any questions as 
to a disability rating or an effective date are moot.  Thus, 
the Board finds that the Veteran has not been prejudiced by 
VA's failure to provide notice on these elements of his 
claims.

Likewise, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the Veteran submitted evidence in connection with his 
claims, which indicates he knew of the need to provide VA 
with information and evidence to support his claims.  Thus, 
the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its 
"duty to notify" the Veteran, and any error in this regard 
is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Veteran was 
afforded VA examination on his claims in January 2006.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Reduction in Rating for Lumbar Strain

The provisions of 38 C.F.R. § 3.105(e) state that, when a 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction will 
be prepared setting forth all material facts and reasons, and 
the beneficiary will be notified and furnished detailed 
reasons therefore and given 60 days for presentation of 
additional evidence to show that compensation should be 
continued at its current level.  If additional evidence is 
not received within that period, a final rating action will 
be taken and the award will be reduced effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires.  
38 C.F.R. § 3.105(e).

Additionally, the advance written notice concerning a 
proposed rating reduction must inform the beneficiary that he 
has a right to a predetermination hearing provided that a 
request for such a hearing is received by VA within 30 days 
from the date of the notice.  38 C.F.R. § 3.105(i).

The procedural framework and safeguards set forth in 38 
C.F.R. § 3.105 governing rating reductions are required to be 
followed by VA before it issues any final rating reduction. 
See Brown v. Brown, 5 Vet. App. 413, 418 (1993).

It appears in the instant case that, procedurally, the RO 
complied with 38 C.F.R. 
§ 3.105 regarding the manner in which the Veteran was given 
notice of the proposed rating reduction and the 
implementation of that reduction.  In March 2003, notice of 
the proposed reduction was provided, informing the Veteran 
that the medical records concerning his service-connected 
condition showed "some improvement in your Lumbar strain."  
See notice letter issued March 12, 2003.  Additionally, the 
Veteran was informed that he could submit "medical or other 
evidence to show that we should not make this change," such 
as a "statement from a physician who recently treated or 
examined you.  It should include detailed findings about the 
condition(s).  If we do not receive additional evidence from 
you within 60 days, we will reduce your evaluation."  
Furthermore, the Veteran was advised of his right to request 
a personal hearing "to present evidence or argument on any 
important point in your claim."  The Veteran requested a 
predetermination hearing; however, he did cancel it and 
instead filed additional evidence within 60 days of the 
notice of the proposed reduction.  This evidence was 
considered in the final rating decision effectuating the 
reduction issued in June 2003, with an effective date of 
September 1, 2003, for the reduced disability rating.  

The Board finds, therefore, that the RO has satisfied the 
procedural requirements of reducing the disability rating for 
the Veteran's service-connected lumbar strain set forth in 
38 C.F.R. § 3.105(e).  Accordingly, the remaining question 
before the Board is whether the reduction was proper based on 
the evidence of record.

Specific evidentiary requirements must be met in order for VA 
to reduce certain ratings assigned for service-connected 
disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. 
Derwinski, 2 Vet. App. 277 (1992).  The requirements for 
reduction of ratings in effect for five years or more are set 
forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that 
only evidence of sustained material improvement under the 
ordinary conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See, Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had actually improved.  Cf. Dofflemyer 
v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be 
emphasized, however, that such after-the-fact evidence may 
not be used to justify an improper reduction.

As to the above, under 38 C.F.R. § 3.344(c), the pertinent 
disability rating must have continued for five years or more 
before the criteria in paragraphs (a) and (b) of that section 
become applicable.  Here, since the 40 percent disability 
rating was effective December 17, 1997, and the reduced 
disability rating was effective September 1, 2003, the 40 
percent disability rating had been in effect for the 
requisite period of time.  As such, the provisions of 38 
C.F.R. § 3.344(a) and (b) are directly applicable in this 
instance.

In the present case, the Board finds that the evidence relied 
upon to reduce the Veteran's service-connected lumbar spine 
disability rating failed to establish by a preponderance of 
the evidence that sustained improvement had been 
demonstrated.  

The Board notes that, during the pendency of the Veteran's 
claim, VA revised the criteria for diagnosing and evaluating 
diseases and injuries of the spine set forth in 38 C.F.R. 
§ 4.71a.  Effective September 26, 2003, VA changed the 
diagnostic codes for spine disorders to 5235 through 5243.  
In addition, spine disorders are now rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  68 
Fed. Reg. 51443 (Aug. 27, 2003).

Criteria in effect prior to September 2003 provided for 
limitation of motion of the lumbar spine to be evaluated as 
10 percent disabling for slight limitation of motion of the 
lumbar spine, 20 percent disabling for moderate limitation of 
motion of the lumbar spine, and 40 percent disabling when 
limitation of motion was severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Diagnostic Code 5295, which evaluated lumbosacral strain, 
provided for a noncompensable rating for lumbosacral strain 
with slight subjective symptoms only, a 10 percent evaluation 
for lumbosacral strain with characteristic pain on motion; a 
20 percent evaluation for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position; and a 40 percent 
evaluation for severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003).

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  This amendment to 
38 C.F.R. § 4.71a changed the diagnostic codes for spine 
disorders to 5235 through 5243.  38 C.F.R. § 4.71a (2008).  
Spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  At that 
time, VA reiterated the September 2002 changes to Diagnostic 
Code 5293 for intervertebral disc syndrome, although re-
numbered as Diagnostic Code 5243.  The Board notes a 
technical correction was published reinserting the two notes 
to Diagnostic Code 5243 that was inadvertently omitted.  69 
Fed. Reg. 32,449 (June 10, 2004).

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexions are zero to 30 degrees, and left 
and right lateral rotations are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2008).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The criteria for a 40 percent rating are forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2008).  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2009).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

The history in pertinent part reflects that the Veteran 
injured his back twice in service - first in November 1976 
and then in February 1977.  He underwent significant 
treatment after the second injury but no significant physical 
reason could be found for his significant complaints of pain.  
All treatment reportedly failed to relieve the Veteran's low 
back pain, including multiple attempts at physical therapy 
that were discontinued due to the Veteran's poor cooperation.  
Psychiatric evaluation conducted in August 1977 indicated a 
probable strong element of malingering.  Since the Veteran 
had no significant improvement and because the symptoms could 
be a form of camptocormia, it was thought he would never 
return to full duty, and it was recommended he be discharged.  
The Veteran underwent Medical Board evaluation and was 
discharged in January 1978 with a diagnosis of 
psychophysiologic musculoskeletal reaction, which was 
determined to be in the line of duty, not misconduct.

Service connection for lumbar strain was granted in May 1978, 
initially evaluated as noncompensable effective the date 
after the Veteran's discharge from service.  Effective 
December 17, 1997, a disability rating of 40 percent was 
awarded for the Veteran's service-connected lumbar strain.  
This increase was based solely on the report of a February 
1998 VA examination.  The examiner commented on the well-
documented history of the Veteran's low back disability, 
including the prior nonfindings on Orthopedic evaluation with 
a diagnosis of anxiety in January 1980, and a psychiatric 
evaluation in February 1980 with a diagnosis of 
psychophysiological musculofascial disorder.  The Veteran's 
present complaints consisted of severe pain across his 
lumbosacral spine, experienced every hour lasting 5 to 10 
minutes at a time.  Although he denied radiation of pain down 
either lower extremity, he did report that his left lower 
extremity stays numb all the time.  He was taking Tylenol 3 
for his symptoms.  

Physical examination revealed the Veteran did not appear to 
be in any acute or chronic distress, although he was quite 
tense and anxious.  He walked with a normal gait and could 
walk on his heels and toes without difficulty.  His spine was 
straight and his pelvis and shoulders were level.  The 
examiner stated that the Veteran had four out of five Waddell 
signs present.  He exhibited skin tenderness over the entire 
lumbosacral area.  He overreacted any time the lightest 
finger pressure was brought to bear in the lumbosacral area.  
He would forward flex only 10 degrees before complaining of 
pain and resisted all attempts to determine passive motion 
about his lumbosacral spine.  His sciatic stretch tests and 
Patrick's tests were normal.  There was no evidence of any 
muscle atrophy or weakness in either lower extremity.  His 
deep tendon reflexes were hyperactive throughout both lower 
extremities.  There was no evidence of any sensory deficit 
and his peripheral pulses were easily palpable.  The 
assessment was pain, lumbosacral spine - no objective 
findings.  The examiner commented that there was no objective 
symptoms of any muscular weakness involving the lower 
extremities, nor did the Veteran give a history of any.  He 
gave no history of easy fatigability or loss of coordination.

In December 2002, the Veteran filed a claim seeking an 
increased disability rating in excess of 40 percent for his 
service-connected lumbar spine disability.  In support of his 
claim, he submitted VA outpatient treatment records from 
earlier that month showing he underwent a caudal epidurogram 
with epidural injection and mechanical lysis of epidural 
adhesions.  He also submitted the copy of the first page of 
an October 2002 letter from VA Vocational Rehabilitation & 
Employment that indicates his program was interrupted 
effective October 25, 2002, because his disability conditions 
were reported to interfere with his job search and capability 
to engage in employment.  

He underwent VA examination in February 2003, at which the 
examiner again noted the well-documented history of the 
Veteran's low back disability, including a May 1978 VA 
examination at which the Veteran's entire physical 
examination was normal and the impression of the examiner was 
that this Veteran was suffering a conversion reaction.  He 
also noted that the Veteran was subsequently examined by 
three orthopedic surgeons and one neurologist, but there were 
no objective findings on physical examination, and that a 
psychiatrist diagnosed him as having a "psychophysiological 
musculofascial disorder."  He also noted that, at the time 
of the February 1998 VA examination, the Veteran was found to 
have four out of five Waddell signs.  The examiner went on to 
note that, since the last VA examination, the Veteran had x-
rays in 2000 that were normal and a magnetic resonance 
imaging (MRI) study of the lumbar spine in August 2002, which 
is reported as showing no disc protrusions or extrusions, and 
no evidence for canal stenosis.  It was also noted that the 
Veteran underwent electromyelogram (EMG) and nerve conduction 
velocity (NCV) studies that were normal.  He was referred to 
the Pain Clinic and underwent caudal epidural with 
epidurogram in December 2002 in an attempt to lyse adhesions 
at L4, L5 and S1 on the left side, which gave him no relief.  
He underwent a second epidural with steroids but this also 
provided no relief.  

At the time of the examination, the Veteran complained of 
sharp, throbbing pain across his lumbosacral spine, which 
radiates up into the occipital region where it is associated 
with headaches but there had been no history of any 
radicular-type pain in either lower extremity.  He complained 
that his entire left leg stays numb and tingly, and he uses a 
cane for ambulation as the left leg gives way.  He claimed he 
can only walk one-half block, and he had not been gainfully 
employed since 1998.  His present medication regimen 
consisted of Flexeril, codeine sulfate 30 mg and Motrin 800 
mg.

On physical examination, it was noted that the Veteran walked 
with a slight limp favoring his left lower extremity.  He 
stated he could not stand on his heels or toes.  He was 
gently tender throughout the entire thoracic, lumbar and 
sacral spine.  He had 4/5 positive Waddell's signs.  He would 
forward flex only 10 degrees, complaining of pain.  He 
resisted any attempts at right and left lateral bending and 
rotation, claiming pain.  His reflexes were 2+ throughout 
both lower extremities.  His entire left lower extremity from 
the groin distally was subjectively numb.  His straight leg 
raising test on the left was resisted with him complaining of 
severe pain, but he was able to do it on the right to 90 
degrees.  His Patrick's test was negative.  His pulses were 
intact bilaterally.  The assessment was psychophysiological 
musculofascial disorder.  

Based on this evidence, the RO proposed to reduce the 
Veteran's disability rating from 40 percent to 10 percent on 
the basis that he did not have any symptoms attributed to his 
service-connected lumbar strain, rather his symptoms are 
attributable to a psychophysiological musculoskeletal 
disorder.  The RO stated that a noncompensable disability 
rating could not be given because the Veteran's service-
connected lumbar strain had been rated at least 10 percent 
for 20 years or more.  However, as indicated above, the 
notice stated the reason for the reduction was an improvement 
in symptoms.

The Veteran submitted a letter in March 2003 disagreeing with 
the proposed reduction.  In April 2003, he submitted 
additional medical evidence from his treating VA physician.  
In an April 2003 treatment note, she indicates that the 
Veteran brought in the letter proposing to reduce his rating 
because his pain has improved.  She states, however, that 
"as long as I have been following this patient I have not 
found that this patient's condition has improved.  We may 
have controlled some of the patient's pain with medication 
but that is only to the point where he is mobile and he is 
certainly not in the same condition he would be in if he did 
not have any injuries.  I do not see any support to reduce 
his sc status."  

In June 2003, the RO issued a final rating decision reducing 
the disability rating for the Veteran's service-connected 
lumbar strain to 10 percent stating that, although the 
medical evidence shows he is being treated for back pain, it 
does not include objective findings of functional impairment, 
other than his back pain.  The RO noted that the February 
2003 VA examiner stated his symptoms were due to a 
psychophysiological musculofascial disorder and not residuals 
of his back injury in service.  Thus, the RO stated that, in 
the absence of objective findings of functional impairment, 
an evaluation in excess of 10 percent is not warranted.

Evidence obtained since the reduction includes VA outpatient 
treatment records from May 2003 to September 2003 and a 
private treatment note from May 2004 showing additional 
treatment for back pain and a January 2006 VA spine 
examination.  Based upon this evidence, the RO granted an 
increased disability rating to 20 percent for the Veteran's 
lumbar strain.  

The Board finds that the evidence as reflected above supports 
a restoration of the 40 percent evaluation. While the 
February 2003 VA examination is noted to relate the Veteran's 
symptoms to a psychophysiological musculofascial disorder, 
the RO failed to establish how this was distinguishable from 
any of the previous medical findings.  Both the February 1998 
and the February 2003 VA examiners set forth the well-
documented history of the Veteran's low back disability being 
considered to have been due to a psychophysiological 
musculofascial disorder.  The only difference between the two 
examinations is that the February 2003 VA examiner assessed 
the Veteran with a psychophysiological musculofascial 
disorder and the February 1998 VA examiner merely indicated 
that the Veteran had pain without objective findings.  This 
superficial difference cannot stand as the basis for a 
reduction in the Veteran's disability rating.  The fact is 
that the Veteran was discharged from service with a diagnosis 
of psychophysiological musculoskeletal disorder and, on VA 
examination, he continues to carry that diagnosis despite the 
RO's characterization of his disability as a lumbar strain.  

Nor is there any indication of a sustained improvement in the 
Veteran's service-connected low back disability.  The 
physical examination findings were basically identical 
between the examinations conducted.  VA treatment records, 
however, show treatment for complaints of low back pain, 
including an epidurogram with lysis of epidural adhesions.  
In making the reduction, the RO failed to adequately explain 
how these treatment records and the statement from his 
treating VA physician do not establish doubt that the 
Veteran's service-connected low back disability had not 
improved.  That doubt alone should have been sufficient to 
require the RO to continue the 40 percent disability rating.  
See 38 C.F.R. § 3.344(b).  Nor does it consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
See 38 C.F.R. § 3.344(a).

Finally, the RO's reliance on the January 2006 VA examination 
to grant an increase from 10 percent to 20 percent for the 
entire period since the reduction (i.e., as of September 1, 
2003) is evidence that the reduction was not proper.  In 
granting the 20 percent disability rating, the RO relied on 
the physical examination findings of the January 2006 VA 
examination, exactly like it did when it granted the 40 
percent disability rating in the July 1998 rating decision.  
But in relying on the February 2003 VA examiner's assessment 
rather than his physical findings, the RO changed the way it 
evaluated the Veteran's service-connected low back 
disability.  "Rating agencies will handle cases affected by 
change of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations ...."  
38 C.F.R. § 3.344 (a).  However, it is clear that the RO's 
evaluations of this Veteran's disability have not created 
stability, because the RO's basis for evaluation keeps 
changing.  The Board finds that such inconsistencies have 
created instability in the Veteran's disability evaluations 
and such cannot stand.

As the evidence fails to establish by a preponderance of the 
evidence that the reduction was warranted, restoration of the 
40 percent disability rating for the Veteran's service-
connected low back disability is warranted.

III.  Service Connection Claims

The Veteran claims he has left hip and left knee disorders 
that are due to his service-connected low back disability.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

As the Board finds that the medical evidence of record fails 
to establish that the Veteran has any disorder of the left 
hip or left knee, service connection is not warranted.  VA 
treatment records do not show any treatment of a left knee or 
left hip disorder.  Rather they show the Veteran's complaints 
of pain and numbness in the left lower extremity that has 
been attributed to his low back disability.

The Veteran was provided with a VA examination in January 
2006 for the purposes of determining whether any left hip or 
left knee disability exists.  After interviewing and 
examining the Veteran and reviewing the claims file, the 
examiner found that that the Veteran's left hip and left knee 
were normal.  He opined that the Veteran has no left hip or 
left knee disability secondary to lumbar strain; rather the 
pain the Veteran feels in his left leg is secondary to 
sciatica (part of lumbar strain).  

As the preponderance of the evidence is against finding that 
the Veteran has disabilities of the left hip and left knee 
that are separate and distinct from his service-connected 
lumbar strain, the Board finds that there is no disability 
for which service connection can be granted.  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Therefore, service connection for a left hip and/or a left 
knee disorder is denied because the medical evidence fails to 
establish the Veteran has a current disability for which 
service connection may be granted.  
 

ORDER

The reduction from 40 percent to 20 percent for service-
connected lumbar strain was not appropriate, and the 40 
percent rating is reinstated.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a left hip disorder is 
denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


